OFFICEOF THRATTORNEYGENERAL                       OF TEXAS




 0pinlon Eo. O-1860
 Rer fr th* aount~ Mt&orisd to

       vdt,




                       or rorta     whatmere
   "(1). 18th;       Count lathonsd           to =ak.
l ii~~h lo n o r            0
                   (3,800. ?i   to wa d   th e p a r r h a o o
~~1 00 ar a   mot     0r   had to    be urod ior
Hon. Edgar Pfell,   pag* 8


    lpatlonal Guard ublt, *ant7 fair8and other
    publlo l ~lebbt~onr, y6wr th? balanoo of
    tho purohaae p r lo 8nd
                         l r l.l
                               lubsoqnont lxpena~m
    will bo pdd     by the    *Ityt
      “(8). If 80. YY UIOOouutr oharso moh
    donatl&ltor
    (a)The Ganoml Rold11BrldReTuna?
       Tlw P;rmanat.Dnpmunmiit Tcind?
       thm GUor@l TUUd?
       "IS). x ’i   8U.h6o na tio nlu b a lh a r d
    to th o     o r a Tur
                      l   d,( o ra nyother funr1 ,
    a lamlo r rd     ha@0at (1500.00 ldmd0
    OUt Of it4 W?W!Lt        fUIIb, UII th0 COUUtY i#-
    lw a time Wbmnt          dato4 S&Ombrr   1, 1989,
    paymbl8 Soptombor1, 1940, dth intormt 8t
    S# for tho #a 000.00 balanoo, vithomt tie-
    M&i Art. ki 8do. T et the 2'~      @en&ltn-



       "(4 . Xf the marrat mvenmn          Q tlm
    (Ioaora1 Tund lro not iafflofont to atmnd
    tho (8500.00 donation f either in owh or
    by wmrranta payablerwithin the ourront var.
    or wt 0r rwmuea rewmbly             antirlptod
    4uringg the ourront par - S.s thur any oth-
    or mannu la rhiohtho Wunt would bo au-
    tho~w6 ,to luw     uamnk      llf thout    hwl4
    to pro~Mo for a woolal tax tortho pap
    aont thuoof’T”
       hrtiolor 607& 6080, mY sootlon 8 of Artlola
60810, xbrl110d civil 8tatutu. road aI fouarr

        “Art.   6OTBi Tar rot par&.
        lEaohoommiadonora oourt ii lathorita?
    to 10~ and oolleot a tu not to lsoood rh
    oentr on laoh $100 or laeomed talmtlti
    or th0 00ter     ior th0 ~UX-O~~IO
                                    aad hpi~+
    mat or land8for use a8 oount]r parka uhhh
    shall ronrlst of not nor0 than 0130hundnd
    aofu,     and shall not uorod more than iour
Bon. Edear Pfefl,        pqo    8


    In any oountl.   kauihtas          #hall k lorIod
    and oollootod until tho propoaltlonla a&-
    mlttad to and ratliird    by tho property tu-
    paying  voter8 o? the ooonty at a ~~uural’or
    apeolal llrotlon lallod for that purpwo,
    prcwlded, a tuo-thlrba    YjOrIitJ      or tha prop-
    erty taxpaying tbtOx% of lwh oouuty, at an
    l1eotIon held ior auoh purpose ohalldotor-
    mIr10 in iavcr of lala tax. * + * ma ldurt


    tc properly wlntaln lwh parka and build
    and lormtmot  prIlIono and maoh other baild-
    lnga uthoyrydomn~eoouary,lay                       out md
    0p .n
       dX’fTW8m
             lnd.walka,                 pt.   the onale or
    any .+rt     thmot         lt   out troeo and ahrub-
    my,    lonstrwt        dltoh0s or uk08,      ana   make
    rwh   othu     imprwauata aa tho mar dem
     ropu.       mob parka shall rrqa Ill wan’tor
    thl frer  uo of tho publio under lwh reason-
    able ruler and ro@8tlonm as maid lcurt may
    )nsorlba  l
         *Art. bO80. altr mrks
         the govemine body ot any ln&orporated
    llty my purohase, Impnave and smlntaln lard
     for WC as altr parka.       Suoh parim shall net
     om~oed two in number for tioh tuc thousand
    inhabitants.      fi ouch body latahllaheo   mcro
     than ow or ouoh prko, It shall lccate thm
     in uI6el.ysopsrated parts of t&m oltf. du0h
     body la autherlteb    to levy and rolleot   a
     tax not to eroood rive outs on oaoh one
    hundrd dollasa or Ita aaaeaaed valuation
     for the purohaoo urd imprcvunmt 0r lands
    ~ior uoa .as~ auoh parka, *#id may levy an@ pool-
     lee; ‘piit    annual tar to pro erly maIntaln
                 l  sa id bee          8Tb full g!nmr
     and authority    mar al auoh ~arlc6, aad mar
     btild and oonstruet ouch bulldIn& as thq
     mej d08n neoeasary, liry out and open ariTe-
     ways and walks, pate'any pert thereof,      bon-
rtmot Cltohar or lakna, 8at out tram                        an8
rhruba, an&riko ruoh.otltarimpmrmta                               u
thop     may   dIean     pmpor+  looh pxka #hall ro-
ninepan          for     ma troo-noof   the Ipblio um-
60s auoh rwaonrblo                 eulr -u said t04~ 8ay
paaodb~.w
       sootIbDalad                8OfArtlelO 6Olkr
    *me. 1. That any wwtr   or any beor-
p o ta to
        lfty
           4 lr.ttiaWate, olther ln(lepd-
lntlr or la loeperatlan dth uoh o th e r .,
                                         lr,
with Qu Tuaa 8tato hrkm Board, my arpuire
by ltt mr pumhasi or br lon&maatIon pm-
a0 4 Inga, lands to k ued for publlo
UU      ~grounda,            Huh     land 'to bo    alto    rk’
                                                             d
inaayXoullt~I8       fhia !Jtato andiacnj
ris6d tzwta domad multable br thr wem-
b ig b o a 0s
            .7 th liv w mati      80pwim
un     pro~$&d,homu,       thatlaabatobo
upo. 1rod by uy r wh l I     u~aount~ for 8ala
puporearybo,imttm        Yl lo r etIo o fatb,
go~ozaIng  b0ay th o r u dtuatod
                          s,       rithln the
state, dfhor within or dthout     the boundary
&imIta of ruoh lity but within the boumla~
J.&&t* d ml& roan4 andwIthin        tholiaita
o fuI& lount~ uhu J II wld lltJ Uor or in
ritwt+



mar inaaobonda               andraf     levya      taxnot     Q-
reedlngTea UOj Qonto on the Oao mndnd
-Dollan WOO valuation of taxable propo-
 ty is 8mah d 1J and/or aaunty to pay the
Lnterut        and      prorldoa lfnldn& iond to rc
tin   auoh bonds the Iasuano~ at auoh bon&r,
ina thi d.lutLn 0s taxes in panaent there-
qt to be Inlooordon~a llth the ‘prcvI8IoM
of Chapter1; Fttle 55, BoTfa8d Cf+U 6tat-
attra or 1985 :gwsting the smnoo of
bonda by       oltiu,                  or oountleain
                             towna,nnd/'
t&h      Statol        thb   B&lo!t &al br oonatruad
Hon. B&tar Pfoll,       paae 8


    'to luthorluthelw~Ingcd       said tasmtu-
     oeodfn6 T&A(10) Butts on tho One Eumlre6
     Dollan ($100) e valuation notdthatu&Ing
     the rovlalena    of Arklole6000of tha xt*ria-
     ed 0Pvll 8tatutea 0s 1986.9
                               ,,
        ArUe     5&5,~R&aed Qiril dtdutea, ma a-
iondad by tha IbrtpalsthL@alature, roads as tol-
lmor
           TEaohComdaalonara~        00&t and the dorm-
    r llo r ~~o o unlo ao f
                          lolaoh
                             n City or Wwn l.n
    thla W&o     Aa hereb luthorlrotl in tholr Us-
    orotI6nj  b l99mlp  riate a lufflolent lumB
    mot otb+dae         r#propdakd        $0 pay   tb   moms-
                 -0a    of theMmdatntlre
                                       wlta or
    SW8 ‘f30nU acurd 0rtua   state looatd   La
    Udrroap*tlroOeuntleaand     Inbrnu
    tholr rwpe9tlreOltlu 0r'Towna    not to ox-
    loed   tho aum0f0noHumtrod (#ld),Dollam
    par   math ior luoh apea~ea~tram any ona
   . lmh Ooort; aOonoi1 ‘kmUorniaaIoa So* lnr
     o na o r p ia +l~n~  a ndInlddltlon in bohali
     oi th r rO8pwt TO UOu&IM,        eltiea or
     ‘Lbuna,~to ddaate, &lthor In foe airple or
     othomlae, to the Texao Ratfonal Guard.Arm-
     ry Boar& or.‘$0 auy am or mre or oald
     unlta ior 06nro noo.to'aaid     Boa&; o nelr
     mra tnota     of I”and a8 altos upon uhioh to
     wnatrnot Annorjea and othor bulldlnga o&t-
     able for use by mush w&o) and 8ny and all
     auoh donatlona horetormra madoto ma16 Board
     are hereby valIdate lnfl any aaoh donatloa
     huetofore mado to anr aueh 86dnlatntlro~
     unit,eitheraa a eorporatlon      or othemdar,
     and OOnTOyoa or to bo oonrepd to ma16mar&,
     la haroby validated.    l l *r

           Wc, ipote~from   hr.   8ur.,   Tel. 11, p. 6.09, ma
rollowar
       Vhr oonatItutIon pruorlbea the maximum
    rate 0s taxer for ganuaL purpoaoa , for roada
Boa. Edear Pfdl , pa80 6


    and brI4gea. for Jurlu,       and.?orpumanat
    improtuanta,    roopeotItdy.        lho ronera
    lr idng  tram taxsa lOTha and oollooted          for
    uoh of th o ummolrtd       p ur p o so a lra oomtl-
    tutlonal  randa; and the ummIaoIonaa           ooart
    has no powr to ~ranafor       monoy from ono fund
    to onothu, or to expand, for MO purpose,
    tax meaoy.xUaad oatanoIbly for anothsr mr-
    *so.
       *The imme&iate   purpoaa0s the rorlalon
    la ta llmlt  tha amauat a? tax08 t& t my bo
    nfamd for ~thoaemoveral     arpoama, reapeot-
    irely; but It la also de8 f wed to hhiblt
    9xoooai~* l xpondlturea ?or a    8-h ‘pupoaom
    ana b. roqulra that any and aY 1 mnoya ralad
    br taxation  for any parpoao shall b,r applied
    to     that gaxtloular purpose and to no..other.*
           Also., *a         tie   oaaoa of:
    OomIaalonsra*             Oourt of Eonduaon            Goimty   f.
      Burke, 866 8.88 94;
    Ault1. HI11 County,116 S.W. 559;
    motion 9, Artlele8 of tha State Ooonltlta-
      t1on;
    Can-all       T. Williama,           U)6 3.K. 504.
           wr a0t0      rr0lnWX.         JW.,     ~01.   ii,   p. 611, u
followa:
           qo    LpLpii0a powor to tranrrrer monej ?rom
    one to anotherroonatItutlonal fm¶ lo derlreb
    from the faot that the orlglnnl tuna oontalna
    mro         thanenough         to   maottho    ourronthmm¶a
     agalnat      it. Suohaxaesa
                             may bo rstalnd  in
    that ?und and appllod in lwooodlng yoara
    to tho purpoad for whloh it wai nlrrd, thuc
     by possibly r.auaIng the ruttltre
                                     tax rrte
     for that parpo8e.

           ‘Itsums           to hats been losumd Inmoms
    oaaoa that         the    tranafonnoo         of pDnep ?x%ai
                                         :
non. rQar Wall, p80 I


       onoftua to snotbrris lmelld llylatho
       wont ud to the lxtont,that thr l*ttor
       r&is          lnoroassd     bqonb the aonntituttfonal
                     mt      it i8 ll01 80ttha that th0 rir-
       ownst&o*thataaypartloular                         levyo?tau
       raa   8pdri8  mawu    ma0atr    rata &a8
       than the mxlmq rat. prrmlttob bthm eon-
       8tittltim~atk8             not   lf00t   th0      8itdi0h




             fn    th0    ~80     0r.ramrd8     b0tmy       t. -70dly8,
33 S.W. 565, ths lourt hold that uuntler am oom-
ponwt        pwt8        of the     stat0 and brs          a0 pmsa        or aut-
10s uoo t tbosowhioh are olur                             lt ?O?thia do -
-utK.     loa8titcltlon
                     ma stata Y                          ls.~Thostatutu
ha70rlurlf amma   the   on, pi’urrlbod ths am-
;~,uwI            lmporrd thollab         rlltloeritha             ~emmlsslonus*
l0wt,t~ro4lumthrou&whl~htho   ditiorontsoun-
tlu aot,anufrom tho8*stat&u mmt 00~ all the
luthorltiw           rutea        inth,     uuntlu,
             In thr lasu of:
       8un.vapor 2Uostrlo               lidit   aaapsn~ Te soaum,

       ElE S,i:tp:r   xmilmoi, t73 S.W. t9t;
       TunploLumbar +mpag y. t?apliu~on,~’
         eotlrtof tablnooouu*, ts9 ,s.w.66el;
       Cltf of B?oekra?idg8v. Stephens County,t6
         t*w. (ea) 405:
       Xoora fq AbLurnUi Oaunty, t96 S.W. 4981
       soward t* rallr ~ocult~,
                             a46 S.W. 118,
     ntnwo usotherla q s‘IO do not a 0a neo8i unr l
to alto,ths oourtsbra ho14 that the saanisslomra'
oo~rts are ooues or limit~a   rrrlitai0ti0n. ana that
tholrlnth o fitylr tma 8onlri0 mattm-pertalniw
to the g~noral WOlfsrOOf their rupootlroOOtlntlO8
=a that thrfr pm0n a r a 1 0nly
                            those l~p r 088l  0~
         ronforredrpoa *ha by~lau, - that. I I, br
irpllotllf
t&o eonstitutlon     and statatos      of ths   8tato.

          Xt is a wall noognldl prlnolploet law            that
where the Loglslatuio       pruorlbssa 6sflnltr,
                                               sertaln
whoa      or   proo0aun   r0r   a 01    or county to foll01,
othu     m&hods
             are by ir 11~ 8 on oi law oxolrdad.
Tostu v. dltr of waoo ?Baprao Court) t6S 8.W. 1104.
          9hs lbws   quoted     st8tutos   prwia8   the moth04
and mannor by whlrh an inwrporatd  oity or oaung
llther indepondsntl~ or in loopemtlon with uoh oih-
or, or dth tho Tans Stat0 Parks
by &it or ptu8has0, or b lo na a 6nna tlo n
lands to be mod for pub1I l
ula &?tiSh 8686 SUpIW proridS Ud SOt8 farth
q~e mannerin v&h          a dtr    or town or countyny       do-
ruta monry or real  utsto  to tha Texas Xatlonl
mara rrmorg Board,. xOWWUt     th0BOSfitUtO6 a0 not
lnth o r lu
          the rount~ to B&O a baafiloau.itatrd in
pi? lnqsirr.
         '3~ t1.w oi thd iowoin     lthoriti
lro    ru~ottti$l~   ldribod that Pt Ss the 0 y- nlon o?
thisAop~~t     that your tSxmt quitloa aho8la bo
annerod iixthe nitgatlte. Shoretore, it is mt no-
ournary t6inswarthe other quutlonsmahlttod in
m= ioa\lrro*
     Trustingthst ua bra satlsfaotorll~
                                      answer-
d pur inquiry; wo are
                                       Tours V@Ty trulr